          Case 20-71589-pwb             Doc 3    Filed 11/10/20 Entered 11/10/20 16:08:57               Desc Main
                                                 Document      Page 1 of 1
                  AFFIDAVIT TO ACCOMPANY PETITION FILED PRO SE.                           PLEASE PRINT.

                                         UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF GEORGIA


      Randy Jason Adams
                                                 ATLANTA DIVISION

                                                               CASE NO.
                                                                                    2 - 1 589
            NAME OF DEBTOR(S)
      9576 Briarcreek Lane                                     TELEPHONE NO, 718-314-9668
            ADDRESS
      Jonesboro, GA 30238
             CITY, STATE, ZIP

                   PRO SE AFFIDAVIT TO ACCOMPANY PETITION FOR ORDER OF RELIEF

              I, the undersigned, being under oath and declare under penalty of perjury, that I do not have an
      attorney to represent me in this case, that I represent myself in this case, that I am the petitioner in the
      above-stated bankruptcy case under Title 11 of the United States Code, and that the answers given below
      are true according to the best of my knowledge, information and belief.

                Did anyone assist you in any way in the preparation of this petition?
                       ANSWER: YES 0                  NO 0

                If someone did assist you, list their name and address:

                Jeffery Favors
                NAME
                2133 Lawrenceville Suwanee Rd Ste 12
                ADDRESS
                Suwanee, GA 30024                                       404-453-3487
                CITY, STATE, ZIP CODE                                         TELEPHONE NU

                Did the person assisting you charge or collect any money for helping you in any wa
                       ANSWER: YES 0             NO 0 IF "YES", HOW MUCH ($ 175                  )

                  Have you filed a bankruptcy case in the past?
                        ANSWER: YES 0                   NO 0

                  If you have filed a bankruptcy case in the past, list the case number, chapter and judge:


    o`t„...10RS        hp.
 / 0 °. • -y:F:1A 'e •.70., _i.,
                                                                    C2oLrattcp           kelcu
                                                                                 RO SE PETITIONER
4-'•.- '1+4 .1 '9 '• vo Is
                        awl s14rn to before me on the 6     day of November          , 2018
itil lv           <b     e"'


                                                                               DEPUTY CLERK




      F61 (psafd004/04
